Exhibit 10.1
AMENDMENT NO. 1 TO DEVELOPMENT AND MANUFACTURING AGREEMENT
     This Amendment No. 1 to Development and Manufacturing Agreement (this
“Amendment”) is dated June 16, 2009 (the “Amendment Date”), by and between
Cornerstone BioPharma, Inc. a Nevada corporation with its principal offices
located at 1255 Crescent Green Drive, Suite 250, Cary, NC 27518 (“Company”),
NEOS Therapeutics, L.P., a Texas limited partnership (“Manufacturer”) with its
principal offices located at 2940 N. Hwy. 360, Suite 100, Grand Prairie, TX
75050 and Coating Place, Inc., a Wisconsin corporation (“Supplier”) with its
principal offices located at 200 Paoli Street, P.O. Box 930310, Verona, WI,
53593. Manufacturer, Supplier and Company sometimes are referred to herein
individually as a “Party” and collectively as the “Parties.”
     The effective date of this Amendment (the “Effective Date”) shall be [***].
     WHEREAS, the Parties previously entered into that certain Development and
Manufacturing Agreement dated as of February 27, 2008 (the “Development
Agreement”), as supplemented by an Addendum dated as of June 19, 2008 (the
“Addendum”, together with the Development Agreement, are referred herein to as
the “Agreement”); and
     WHEREAS, the Parties desire to amend certain terms of the Agreement by way
of this Amendment.
     NOW, THEREFORE, in consideration of the promises made herein and other good
and valuable consideration, the receipt and sufficiency of all of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:
     1. All capitalized terms used in this Amendment and not otherwise defined
herein shall have the meanings given to them in the Agreement.
     2. The following Definitions are hereby added to Section 1 of the
Agreement:
“Billable Rate” means the rate at which work is billed and is less than or equal
to [***] per hour unless mutually agreed upon in writing by the Parties in
advance of work performed.
“Gross Revenues” means the gross amounts invoiced by Company and its affiliates
and/or sublicensees on sales of the Product. Transfers of Product among Company
and its affiliates and/or sublicensees for the purpose of subsequent resale to
third parties will not generate gross revenues with respect to such transfers
but the gross amounts invoiced in connection with the subsequent resale of the
Product to third parties will be included in the calculation of Gross Revenues.
“Net Sales” means the Company’s Gross Revenues less customary reductions,
including but not limited to the following: discounts, launch
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



or stocking discounts, returns, rebates, chargebacks, transportation and
insurance expenses, and tariffs, duties, excises and sales taxes imposed upon
and paid directly with respect to such sales, all calculated in accordance with
GAAP.
     3. The Definition in Section 1 for “Manufacturer Adjusted COGs” is hereby
deleted in its entirety and replaced with the following:
“Manufacturer Adjusted COGs” means [***]. Manufacturer may increase Manufacturer
Adjusted COGs up to [***] with at least [***] days written notice to Company and
Supplier prior to the increase. If, for any reason, the Manufacturer desires to
take an increase on Manufacturer Adjusted COGs by an amount greater than [***],
Manufacturer shall provide written notice to Company and Supplier with
appropriate justification for same, and Company and Supplier must agree in
writing to the increase. If the requested increase is approved by Company and
Supplier, such increase will not take effect until [***] days after the date
Manufacturer’s written notice to Company and Supplier was delivered.
     4. The Definition in Section 1 for “Net Profits” is hereby deleted in its
entirety and replaced with the following:
“Net Profits” means [***], all calculated in accordance with GAAP.
     5. The Definition in Section 1 for “Supplier Adjusted COGs” is hereby
deleted in its entirety and replaced with the following:
“Supplier Adjusted COGs” means [***]. Supplier and Company further agree that in
no event will Supplier Adjusted COGS be greater than Supplier’s true cost of
manufacture of the Drug Resin Complex plus Supplier’s standard mark-up which
shall be evidenced to Company via documentation for comparable Drug Resin
Complexes, but in no event shall exceed [***] of Supplier’s true cost of
manufacture. If for any reason the Supplier desires to take an increase Supplier
Adjusted COGs by an amount greater than [***], Supplier shall provide written
notice to Company and Manufacturer with appropriate justification for same, and
Company and Manufacturer must agree in writing to the increase. If the requested
increase is approved by Company and Manufacturer, such increase will not take
effect until [***] days after the date Supplier’s written notice to Company and
Manufacturer was delivered.
     6. The Definition in Section 1 for “Territory” is hereby deleted in its
entirety and replaced with the following:
“Territory” means the United States of America, including each of the states and
commonwealths, the District of Columbia and the
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



Commonwealth of Puerto Rico. Company has the right to expand the Territory at
any time to any country worldwide. For purposes of the Agreement, the
Development Work and Product Development Plan are specific to the Territory
described in the first sentence of this definition.
     7. Section 3.2 of the Agreement is hereby deleted in its entirety and
replaced with the following:
“Product Development Plan. The Parties agree to jointly develop a plan of action
and milestones to perform the Development Work (“the Product Development Plan”),
which will be negotiated in good faith, duly executed by the Parties, and
attached hereto as Exhibit A to this Agreement. All development activities shall
be performed and well documented by Manufacturer in compliance with all
applicable Laws. Manufacturer and Supplier shall use commercially reasonable
efforts to complete the development of the Product in a timely fashion
consistent with the Product Development Plan, and keep Company informed of the
progress and status of the development activities. Upon successful completion of
the Development Work, the Parties’ mutually agreed specifications for the
Product (the “Specifications”) will be attached hereto as Exhibit B. Except as
set forth in Section 3.4, hourly resource requirements and fees for the
development activities for the Product shall be as provided in the Product
Development Plan. Manufacturer shall invoice Company for each of its completed
steps of the Product Development Plan monthly and at a Billable Rate. Invoices
shall contain details regarding the steps completed and the amount being charged
for such completed work. Attached to the invoice shall be a copy of the Product
Development Plan with updated timelines based off the billed Development Work.
Payments of invoices shall be in accordance with Section 7.5(a).”
     8. The following sentence is hereby added to Section 6.4 of the Agreement
following the last sentence:
“For purposes of clarity, the parties acknowledge and agree that the [***].”
     9. Section 7.2 of the Agreement is hereby deleted in its entirety and
replaced with the following:
“Cost Determination. [***], all calculated in accordance with GAAP.”
     10. Section 7.5(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:
“Supplier and Manufacturer will render invoices directly to Company for Supplier
Adjusted COGs and Manufacturer Adjusted COGs, respectively,
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



in connection with their shipments of Drug Resin Complex and Product,
respectively, hereunder. Invoices shall be due and payable by Company within
[***] days after receipt of invoice for first commercial batch and [***] days
after receipt of invoice for all subsequent batches.”
     11. Section 7.5(b) of the Agreement is hereby deleted in its entirety and
replaced with the following:
“After Product is launched, a third of Net Profits shall be paid by Company to
Supplier and a third of the Net Profits shall be paid by Company to
Manufacturer, which payments shall be accompanied by a report detailing the
calculation of such Net Profits and paid within [***] days of the end of the
calendar quarter in which the first sale of the Product occurs and [***] days
after the end of each calendar quarter thereafter.”
     12. A new Section 7.6 shall be added to the Agreement to read in its
entirety as follows:
7.6 [***].
     13. The following new language is added to Section 9.7 of the Agreement
following the last sentence:
“Any additional patent applications that are divisional or continuations of the
Manufacturer’s patent applications that have valid claims relating to the
Product or any additional patent applications that are filed by the Manufacturer
that have claims that have valid claims covering the Product will also be
included under this Agreement.”
     14. The following new language is added to Section 9.9 of the Agreement
following the last sentence:
“Any additional patent applications that are divisional or continuations of the
Supplier’s patent applications that have valid claims relating to the Product or
any additional patent applications that are filed by the Supplier that have
valid claims covering the Product will also be included under this Agreement.”
     15. The first sentence of Section 11.3 of the Agreement is hereby deleted
in its entirety and replaced with the following:
“This Agreement may be terminated immediately by written notice of any Party to
the other Parties hereto if the Product is not commercially launched within the
Territory by the seventh anniversary of this Agreement.”
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



     16. The following new language shall replace the Company’s mailing
information for “If to Company, to:” in Section 14 of the Agreement:
Cornerstone BioPharma, Inc.
1255 Crescent Green Drive, Suite 250
Cary, NC 27518
Attention: President
With a copy to General Counsel
     17. Manufacturer and Company hereby agree to amend that certain Amended and
Restated Products Development Agreement dated as of August 27, 2008, between
Company and Manufacturer (the “Products Development Agreement”) to provide that,
notwithstanding anything to the contrary in the Products Development Agreement,
Company may, via written notice to Manufacturer elect to have any three of the
four products covered by the Products Development Agreement manufactured by a
third party and not by Manufacturer; provided that Manufacturer’s technology is
not used or incorporated in the development or manufacturing of such product.
     18. Except as specifically amended herein, all other terms and conditions
of the Agreement and the Products Development Agreement remain in full force and
effect.
     19. This Amendment shall be governed by the laws of the State of New York
without reference to any rules of conflict of laws. Any dispute arising in
relation to this Amendment shall be resolved in the same manner as a dispute
under the Agreement.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO AMENDMENT NO. 1
TO DEVELOPMENT AND MANUFACTURING AGREEMENT
     In WITNESS of the agreement to the terms and conditions contained herein,
the Parties have caused the following signatures to be affixed hereto to become
effective as of the Effective Date:

              CORNERSTONE BIOPHARMA, INC. (COMPANY)    
 
           
BY:
      /s/ Craig A. Collard
 
    PRINT NAME:   Craig A. Collard    
TITLE:
      President and Chief Executive Officer    
DATE:
      June 16, 2009    
 
            NEOS THERAPEUTICS, L.P. (MANUFACTURER)    
 
           
BY:
      /s/ Mark Tengler
 
    PRINT NAME:   Mark Tengler    
TITLE:
      President    
DATE:
      June 16, 2009    
 
            COATING PLACE, INC. (SUPPLIER)    
 
           
BY:
      /s/ Tim A. Breunig
 
    PRINT NAME:   Tim A. Breunig    
TITLE:
      President    
DATE:
      June 16, 2009    

6